Citation Nr: 9918529	
Decision Date: 07/06/99    Archive Date: 07/15/99

DOCKET NO.  97-16 508	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUES

1.  Entitlement to service connection for a psychiatric 
disorder, including whether this disability may be 
proximately due to a service-connected disability.  

2.  Entitlement to service connection for acne.  

3.  Entitlement to service connection for hidradenitis of the 
left axilla.  

4.  Entitlement to service connection for left upper 
extremity nerve damage proximately due to hidradenitis of the 
left axilla.  

5.  Entitlement to service connection for a disability 
manifested by cracking and bleeding of the hands.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Michael E. Kilcoyne, Counsel


INTRODUCTION

The veteran had active military service from December 1973 to 
June 1975.  

The veteran's appeal was previously before the Board of 
Veterans' Appeals (Board), and was remanded for additional 
development in June 1998.  As set forth in that remand 
decision, the claim for service connection for a psychiatric 
disorder arose from a December 1978 rating action with which 
the veteran expressed disagreement in April 1979.  A 
statement of the case was issued in May 1979, and a 
substantive appeal was received in June 1979.  A hearing at 
which the veteran testified was conducted at the RO in 
November 1979, and a supplemental statement of the case was 
issued in January 1980.  For reasons that are unclear, the 
veteran's case was not transferred to the Board for its 
consideration of this issue at that time, and, in an August 
1990 statement from the veteran, he again mentioned his 
desire to establish service connection for a psychiatric 
disability.  That claim was ultimately denied in a November 
1995 rating action, together with the other issues set forth 
on the first page of the present decision.  In a statement 
from the veteran that was apparently received by the RO in 
November 1996, he expressed his disagreement with those 
decisions, and a statement of the case was issued in March 
1997.  A substantive appeal was received in May 1997 and, in 
March 1998, a hearing was held in Washington, DC., before the 
undersigned Member of the Board.  


REMAND

The veteran essentially contends that the skin disabilities 
for which he seeks service connection are due to his exposure 
to chemical agents in service.  In this regard, he has 
submitted statements from private physicians to the effect 
that his various skin related disorders are due to toxic 
chemical exposure.  

With respect to the manner in which the veteran contends he 
was exposed to these toxic chemicals, he maintains that, in 
the course of his military duties while stationed at or near 
Schofield Barracks, Hawaii, he was a member of a detail of 
soldiers who were assigned to dispose of certain chemicals in 
the area near Schofield Barracks.  During the performance of 
this duty, the veteran asserts, he was exposed to these 
chemicals, which he believes included various insecticides 
and Agent Orange.  At the hearing before the undersigned, the 
veteran submitted photocopies from pages of a discarded Bible 
he claimed to have found while participating in this work 
detail, and testified that he wrote, on the Bible pages, some 
identifying information he observed on the containers of the 
chemicals he was assigned to dump.  The identifying 
information was as follows:  

Par Dioxon                          Cacodylic Acid             
2-4-5-1
Tetrachlorodibenzo              196-                              
DOW
                                                                                   
AP 1967

In its June 1998 Remand, the Board directed that the RO 
contact the U.S. Armed Services Center for Research of Unit 
Records (USASCRUR) and request any available records 
regarding the storage and disposition of chemicals under the 
control of any Army or Air Force unit based on Oahu in 1975.  
In addition, the Board requested that, if USASCRUR referred 
the RO to another organization for a response to its request, 
appropriate follow-up in that regard take place.  

In September 1998, the RO received a response to its July 
1998 request for information from USASCRUR.  In that 
response, the RO was advised that USASCRUR was unable to 
document that herbicides were used or stored in Hawaii in 
1975, and that the U.S. Army Center of Military History and 
the U.S. Army Freedom of Information Act Office had no 
records submitted from the battalion to which the veteran was 
assigned for 1975.  The RO, however, was also advised that 
information concerning the military's storage or use of other 
chemicals in Hawaii in 1975 could be requested through an 
inquiry, in writing, to the Commander, USA Medical Command, 
at Ft. Sam Houston, Texas; and to the Office of the Surgeon 
General, in Falls Church, Virginia.  

Apparently, since USASCRUR was unable to confirm that the 
veteran was exposed to any herbicide during service, and it 
is only herbicide exposure in service that can provide a 
basis for establishing service connection for certain skin 
disorders first shown after service under 38 U.S.C.A. § 1116; 
38 C.F.R. § 3.309, the RO did not undertake any further 
development in regard to this claim.  The veteran's 
representative has argued, however, that the RO should 
contact the other entities to which USASCRUR referred, in 
order to determine whether the veteran was exposed to any 
chemicals in service.  So as to ensure a complete record, and 
in view of the statement of at least one physician who 
attributed the veteran's current problems to chemical 
exposure (and not specifically herbicides), an attempt should 
be made to contact those organizations to which USASCRUR 
referred, before a final decision is entered in this matter.  

With respect to the veteran's claim concerning service 
connection for a psychiatric disorder, it is observed that, 
when he was examined for VA purposes in 1998, the examining 
physician concluded that the veteran's psychiatric diagnosis 
was adjustment disorder with anxious and depressed mood, 
secondary to the veteran's skin condition.  Since whether the 
veteran is entitled to service connection for a skin 
condition remains an open question at this point, and since, 
under 38 C.F.R. § 3.310, service connection for one 
disability may be established when it is proximately due to 
or the result of another service-connected disease or injury, 
it would not be appropriate at this juncture to enter a final 
determination on whether service connection for a psychiatric 
disorder is warranted.  See Henderson v. West, 12 Vet.App. 11 
(1998), citing Harris v. Derwinski, 1 Vet.App. 180 (1991), 
for the proposition that, where a decision on one issue would 
have a "significant impact" upon another, and that impact 
in turn could render any review of the decision on the other 
claim meaningless and a waste of appellate resources, the two 
claims are inextricably intertwined.  

Under the circumstances described above, this case is 
Remanded to the RO for the following action:  

1.  The RO should contact the following 
organizations:

Commander, USA Medical Command
ATTN: MCHO-CL-W
2050 Worth Rd.
Ft. Sam Houston, TX  78234

Office of the Surgeon General
ATTN: DASG-ZXA
5109 Leesburg Pike
Falls Church, VA  22041-3258

and request that those offices provide any 
available records regarding the possible 
storage and disposition of chemicals, 
including cacodylic acid and 
tetrachlorodibenzo-para-dioxin under the 
control of any Army or Air Force unit based on 
Oahu in 1975 and, in addition, the disposal of 
any such chemicals by soldiers assigned to the 
125th Signal Battalion, 25th Infantry Division, 
at that time.  If no such records are 
available, a response to that effect should be 
requested, and if the RO is referred to 
another organization for a response to its 
request, appropriate follow-up in that regard 
should be accomplished.  

2.  If, after the development requested in the 
preceding paragraph has been accomplished, the 
RO determines that the veteran was exposed to 
toxic chemicals during service, he should be 
contacted and asked to identify those places 
at which he has received treatment for any 
skin disability since 1990.  After obtaining 
any appropriate authorization, the RO should 
attempt to obtain the records so identified, 
and in particular, those from the following 
physicians:

Henry C. Rowe, MD
P.O. Box 667
Hayes, VA  23072

Jay L. Napoleon, MD
Route 17
P.O. Box 1100
Gloucester Point, VA  23062

3.  Next, and assuming the RO determines the 
veteran was exposed to toxic chemicals during 
service, he should be scheduled for an 
examination, the purpose of which is to 
determine the nature of any current skin 
disabilities, and if possible, their etiology.  
In particular, the examiner should set forth 
the nature and etiology of any skin disability 
affecting the veteran's hands; and whether 
hidradenitis may be attributed to exposure to 
chemicals.  The claims file must be made 
available to the examiner prior to 
examination, so that he or she may be familiar 
with the veteran's pertinent medical history, 
including the May 1990 and May 1991 statements 
from private physicians linking many of the 
veteran's various disabilities to chemical 
exposure.  A complete rationale for any 
opinion expressed with reference to supporting 
records should be provided.

4.  Thereafter, the RO should review the 
evidence of record and enter its determination 
as to whether service connection is warranted 
for a psychiatric disorder, and whether 
service connection is warranted for acne, 
hidradenitis of the left axilla, left upper 
extremity nerve damage due to hidradenitis, 
and/or for a disability manifested by cracking 
and bleeding hands.  If any decision remains 
adverse to the veteran, the RO should issue a 
supplemental statement of the case to the 
veteran and his representative who should be 
given a reasonable opportunity to respond 
before the case is returned to the Board for 
further review. 

By this Remand, the Board intimates no opinion as to the 
ultimate outcome of this case, and although the veteran need 
take no action unless otherwise notified, he may furnish 
additional evidence and argument while the case is in Remand 
status.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	ANDREW J. MULLEN
	Member, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 1991& Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).


